The plaintiff in error, hereinafter called the defendant, was convicted of violating the liquor laws of the state, and sentenced to be confined in the Granite Reformatory for the period of one year and a day, and to pay a fine of $100.
The record in this case was filed in this court on November 18, 1935; no brief has been filed in support of the defendant's assignment of errors. A careful examination of the record discloses no fundamental error. The evidence is sufficient to support the verdict of the jury. The case is therefore affirmed.